               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 XZANDRE SILLAS,

                       Petitioner,
                                                     Case No. 18-CV-535-JPS
 v.

 WILLIAM J. POLLARD,
                                                                     ORDER
                       Respondent.


       The Court screened Petitioner Xzandre Sillas’ (“Sillas”) petition on

July 6, 2018. (Docket #7). The Court noted that it appeared almost certain

that Price’s petition was filed beyond the applicable statute of limitations.

Id. at 2–3. It thereafter ordered briefing on the timeliness issue. (Docket #8).

That briefing is now complete. (Respondent’s Opening Brief, Docket #11;

Petitioner’s Response, Docket #12; Respondent’s Reply, Docket #13). For the

reasons explained below, the Court’s suspicion was correct—Sillas’ petition

is untimely and must be denied.

       In 1996, after proceeding to trial in Milwaukee County Circuit Court,

Sillas was convicted of three counts of kidnapping and three counts of

sexual assault. (Docket #1 at 2). He was sentenced to 210 years’

imprisonment. Id. Sillas did not file a direct appeal of his convictions or

sentence by the deadline set by the Wisconsin Court of Appeals, December

1, 1997. Id. at 2–3; (Docket #11-1 at 33). Sillas eventually filed a post-

conviction motion in November 2014, which made its way through the

Wisconsin court system, and was finally denied certiorari review by the

U.S. Supreme Court in October 2017. Id. at 4–6. Sillas filed his federal habeas

petition on April 5, 2018. Id.
       As explained in the Court’s screening order, state prisoners seeking

federal habeas review have one year from the date their judgment of

conviction became final to file their petition. 28 U.S.C. § 2244(d)(1). A

judgment is “final” under this rule at “the conclusion of direct review [in

the state appellate courts] or the expiration of the time for seeking such

review.” Id. § 2244(d)(1)(A); Ray v. Clements, 700 F.3d 993, 1003 (7th Cir.

2012). This includes the ninety-day period allowed for filing a petition for

writ of certiorari with the U.S. Supreme Court. Ray, 700 F.3d at 1003. Sillas’

conviction became final on December 1, 1997, when his time to appeal

expired. He was thus required to file his federal habeas petition on or before

December 1, 1998. It came just over twenty years too late.

       Sillas’ arguments to the contrary are meritless. First, buried in a

confusing and circular line of reasoning, Sillas seems to suggest that the

October 2017 disposition of his post-conviction motion was the true starting

point for his one-year filing period. (Docket #12 at 1–3). He believes that the

post-conviction motion qualifies as “direct review” for the purposes of

Section 2244(d)(1)(A). This argument has already been squarely rejected by

the Court of Appeals. Graham v. Borgen, 483 F.3d 475, 478–80 (7th Cir. 2007).

Sillas failed to invoke any form of direct review by the December 1, 1997

deadline.

       Second, Sillas seeks application of the doctrine of equitable tolling.

Equitable tolling can excuse an untimely petition if the petitioner

establishes “(1) that he has been pursuing his rights diligently, and (2) that

some extraordinary circumstance stood in his way and prevented timely

filing.” Socha v. Boughton, 763 F.3d 674, 683 (7th Cir. 2014) (quoting Holland

v. Florida, 560 U.S. 631, 649 (2010)). This is “a highly fact-dependent area in

which courts are expected to employ flexible standards on a case-by-case


                                 Page 2 of 5
basis.” Id. at 684 (quotations omitted). “[T]he threshold necessary to trigger

equitable tolling is very high,” and it is “an extraordinary remedy [which]

is rarely granted.” United States v. Marcello, 212 F.3d 1005, 1010 (7th Cir.

2000); Obriecht v. Foster, 727 F.3d 744, 748 (7th Cir. 2013).

       Even where it applies, equitable tolling can only offer a “brief

extension of time during which a late filing will be accepted.” Gray v.

Zatecky, 865 F.3d 909, 912 (7th Cir. 2017). The Seventh Circuit has held that

a petition which was just two months late could not be saved by equitable

tolling. Gladney v. Pollard, 799 F.3d 889, 894–95 (7th Cir. 2015). The Court

finds that Sillas’ twenty-year delay, by itself, almost completely closes the

door on his request for equitable tolling. Any sliver of viability is destroyed

by Sillas’ lack of diligence. Sillas contends that he exercised diligence in

pursuing his rights, such as contacting attorneys in 2002, 2003, and 2012,

and seeking legal assistance from other inmates. (Docket #11-1 at 34–43).

Even taking these statements as true, they also fail to account for enormous

diligence-free gaps between December 1997 and April 2018.

       In sum, Sillas’ petition is untimely and he has not carried his burden

to forgive that fact via equitable relief. His petition must, therefore, be

denied. Under Rule 11(a) of the Rules Governing Section 2255 Cases, “the

district court must issue or deny a certificate of appealability when it enters

a final order adverse to the applicant.” To obtain a certificate of

appealability under 28 U.S.C. § 2253(c)(2), Sillas must make a “substantial

showing of the denial of a constitutional right” by establishing that

“reasonable jurists could debate whether (or, for that matter, agree that) the

petition should have been resolved in a different manner or that the issues

presented were adequate to deserve encouragement to proceed further.”

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (internal citations omitted).


                                  Page 3 of 5
Further, when the Court has denied relief on procedural grounds, the

petitioner must show that jurists of reason would find it debatable both that

the “petition states a valid claim of the denial of a constitutional right” and

that “the district court was correct in its procedural ruling.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000). As the Court discussed above, reasonable

jurists would not debate whether the petition should have been resolved in

a different manner. As a consequence, the Court is further compelled to

deny a certificate of appealability as to Sillas’ petition.

       Finally, the Court closes with some information about the actions

that Sillas may take if he wishes to challenge the Court’s resolution of this

case. This order and the judgment to follow are final. A dissatisfied party

may appeal this Court’s decision to the Court of Appeals for the Seventh

Circuit by filing in this Court a notice of appeal within 30 days of the entry

of judgment. See Fed. R. App. P. 3, 4. This Court may extend this deadline

if a party timely requests an extension and shows good cause or excusable

neglect for not being able to meet the 30-day deadline. See Fed. R. App. P.

4(a)(5)(A). Moreover, under certain circumstances, a party may ask this

Court to alter or amend its judgment under Federal Rule of Civil Procedure

59(e) or ask for relief from judgment under Federal Rule of Civil Procedure

60(b). Any motion under Federal Rule of Civil Procedure 59(e) must be filed

within 28 days of the entry of judgment. The Court cannot extend this

deadline. See Fed. R. Civ. P. 6(b)(2). Any motion under Federal Rule of Civil

Procedure 60(b) must be filed within a reasonable time, generally no more

than one year after the entry of the judgment. The court cannot extend this

deadline. Id. A party is expected to closely review all applicable rules and

determine what, if any, further action is appropriate in a case.




                                   Page 4 of 5
      Accordingly,

      IT IS ORDERED that Petitioner Xzandre Sillas’ petition for a writ of

habeas corpus (Docket #1) be and the same is hereby DENIED;

      IT IS FURTHER ORDERED that a certificate of appealability as to

Petitioner Xzandre Sillas’ petition (Docket #1) be and the same is hereby

DENIED; and

      IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice.

      The Clerk of the Court is directed to enter judgment accordingly.

      Dated at Milwaukee, Wisconsin, this 26th day of October, 2018.

                                 BY THE COURT:



                                 ____________________________________
                                 J. P. Stadtmueller
                                 U.S. District Judge




                               Page 5 of 5
